Dewey, J.
1. It ts objected that a married woman cannot bind herself by an executory contract to convey her lands in fee. It is so at common law; and under immemorial usage in Massachusetts, authorizing a deed of conveyance executed by the husband and wife as the proper mode to pass the lands of the wife, it has always been held that the wife was not bound by any covenants contained in such deed. But by Gen. Sts. c. 108, § 3, “ a married woman may bargain, sell or convey her separate real and personal property, and enter into any contracts in reference to the same.” But no conveyance by her of an estate in fee simple is authorized by the statute “ without the assent of her husband in writing, or his joining with her in the conveyance,” or the consent of one of the judges, under certain circumstances stated in the statute.
This real estate was her sole and separate property, and she was under the statute authorized to sell and convey the same, having the assent of her husband in writing, or he joining with her in the conveyance. The husband, joining with her in the contract to convey the land, has thereby signified his consent to the same, and this obviates the objection that the wife could not be bound by a contract to sell, because she could not make a written conveyance without the assent of her husband. It is urged on the part of the defendant that the authority gi ven by *105the statute to a married woman to “ bargain, sell and convey ” imports nothing more than the right to give a deed of bargain and sale, technically so called. But we think that the whole section taken together implies more than this, and confers upon the wife the power to make an executory contract for the sale of her lands, in case she has the written assent of her husband, as provided in the statute. This would seem to be a necessary and useful power to be exercised in many cases as preliminary to an actual conveyance, and, under the same restrictions as to the concurrence of her husband as exist in relation to an actual conveyance, we are of opinion that such contract is a valid one.
2. It is objected that the terms of this contract are so .uncertain and ambiguous as on that account to forbid a decree of specific performance of the same. As to the real estate, we cannot know on this demurrer that the lot of land described in the contract is not one familiarly known and easily ascertained from the general description of it given in the contract. Nor do we see any sufficient grounds for sustaining a demurrer to the whole bill on account of any supposed uncertainty in reference to the particular claims that are promised to be transferred.
3. It is objected that this bill is brought by Healy Baker as administrator of the estate of Sally Wheelock, and not in his own right, and that he seeks to enforce the same in such representative capacity. It is true that the plaintiff annexes to his name the title of administrator, &c., but in the stating part of his bill he sets forth the agreement as actually made with himself, and asks no other performance than in the manner stated in the contract. It was competent, under this agreement, for him to require the stipulated conveyance to be made either to himself or such other persons as he might designate. But this bill may well be considered as brought by Baker personally, if necessary to sustain the same, and the addition of administrator may be treated as merely descriptive, as was held in the case of Talmage v. Chapel, 16 Mass. 73. Demurrer overruled.